COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00043-CV


Tarrant Regional Water District           §    From the 48th District Court


                                          §    of Tarrant County (048-274121-14)

v.
                                          §    December 30, 2016


                                          §    Opinion by Chief Justice Livingston
Richard Johnson and Sharkara
Johnson, Individually and as
Personal Representatives of the           §    Concurrence and Dissent by Justice
Estate of Brandy Johnson                       Sudderth

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s order. The trial court’s order denying

the plea to the jurisdiction of appellant Tarrant Regional Water District is affirmed

in part and reversed in part. We affirm that portion of the trial court’s order

denying the plea to the jurisdiction on appellees Richard and Sharkara Johnsons’

claims alleging that a scour hole and resulting undertow or boil effect are a

premises defect.    We reverse that portion of the trial court’s order denying
appellant’s plea to the jurisdiction on the remainder of the Johnsons’ pleaded

claims and render judgment dismissing those claims.

      It is further ordered that appellant and appellees shall each pay one-half of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Terrie Livingston
                                        Chief Justice Terrie Livingston